FERGUSON, Judge
(concurring in the result):
I concur in the result.
As noted by the Chief Judge, this is a companion case to United States v Rogers, 14 USCMA 570, 34 CMR 350, this day decided. Bauer, however, was tried separately from Rogers, and the proceedings against him are not infected with the errors present — in my opinion- — in the latter’s case. The question of the voluntariness of Bauer’s confession was, at the instance of his individual civilian counsel, decided solely by the law officer, and no issue arose concerning further examination of the witness, Private First Class Williams. The evidence of record is clearly sufficient to support the findings of guilty affirmed by the board of review, and the other assignments do not warrant further treatment.
I, therefore, join with my brothers in affirming the decision of the board of review.